DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/452128 on February 1, 2022, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.  

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) A storage device, comprising: a non-volatile memory; and a controller configured to, upon detection of a power loss event, write logical block address (LBA) so that the host device has knowledge of delayed write failure and the LBA ranges stored in the log, and wherein the LBA ranges are associated with completed write commands not yet programmed to the non-volatile memory.

10. (Currently Amended) A storage device, comprising: a memory device; and a controller coupled to the memory device, wherein the controller is 
configured to: logical block address (LBA) device upon detection of a power loss event; and so that the host device has knowledge of delayed write failure and the LBA 
ranges stored in the log storage, and wherein the LBA ranges are associated with 
completed write commands not yet programmed to the memory device.

11. (Original) The storage device of claim 10, further comprising a device to deliver power to the storage device after detection of the power loss event.

12. (Original) The storage device of claim 10, further comprising a device to receive a power loss signal.

13. (Currently Amended) A storage device, comprising: at least one memory device containing a delayed write failure log page; and a controller coupled to the at least one memory device, the controller configured to: detect a power loss event; 
logical block address (LBA) ranges to the delayed write failure log page, wherein the one or more LBA ranges correspond to the data associated with completed write commands that was not committed to the memory device; and deliver the one or more LBA ranges to a host device so that the host device has knowledge of delayed write failure and the one or more LBA ranges stored in the log.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “upon detection of a power loss event, write logical block address (LBA) ranges to a log stored in the non-volatile memory and to provide the log to a host device so that the host device has knowledge of delayed write failure and the LBA ranges stored in the log, and wherein the LBA ranges are associated with completed write commands not yet programmed to the non-volatile memory”, in Claims 1 and 10 and “detect a power loss event; 
enumerate all completed write commands in which data was not committed to the memory device; writing one or more logical block address (LBA) ranges to the delayed write failure log page, wherein the one or more LBA ranges correspond to the data associated with completed write commands that was not committed to the memory device; and deliver the one or more LBA ranges to a host device so that the host device has knowledge of delayed write failure and the one or more LBA ranges stored in the log”, in Claim 13; in conjunction with all other limitations of the dependent and 

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Thomas et al. (U.S. Patent Application 2018/0024920), hereinafter “Thomas”.  Thomas is cited on PTO-892 filed 2/9/2022.
	Thomas: ¶ 45 teaches utilizing the LBA range data structure described above, when data is written to an open block of non-volatile memory, if the data is associated with a particular range of LBAs and it is the first time that any data in that LBA range has been written to the particular open block.


Although conceptually similar to the claimed invention of the instant application, Thomas does not teach delaying a write failure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Guyer (US Patent Application 2021/0157726) teaches storing an LBA range after a power loss.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114